                Case 3:20-cv-05314-RSM Document 27 Filed 12/07/20 Page 1 of 1




 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6                                         UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT TACOMA
 8
        NANCY HOLLENDER,
 9
                                             Plaintiff,         NO. 3:20-cv-05314-RSM
10
                             vs.                                ORDER GRANTING JOINT MOTION
11
                                                                TO STAY DISCOVERY AND ALL
12      C R BARD INCORPORATED, BARD                             PRETRIAL DEADLINES
        PERIPHERAL VASCULAR
13      INCORPORATED,
14                                           Defendants.
15

16
               The Court has considered the Joint Motion to Stay all Discovery and Pretrial Deadlines
17
     for the above-referenced case.
18
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion to
19
     Stay Discovery and All Pretrial Deadlines for purposes of finalizing settlement between parties
20
     be granted.
21
               DATED this 7th day of December, 2020.
22


                                                           A
23

24
                                                           RICARDO S. MARTINEZ
25                                                         CHIEF UNITED STATES DISTRICT JUDGE

                                                                            Betts
                                                                            Patterson
      ORDER GRANTING JOINT MOTION TO                                        Mines
      STAY DISCOVERY AND ALL PRETRIAL - 1 -                                 One Convention Place
                                                                            Suite 1400
      DEADLINES                                                             701 Pike Street
                                                                            Seattle, Washington 98101-3927
      NO. 3:20-cv-05314-RSM                                                 (206) 292-9988
     1675065/120720 1444/8284-0025
